 In the Matter of WELLS-LAMONT CORPORATION-andINTERNATIONALGLOVE WORKERS UNION OF AMERICA, LOCAL UNION, No. 118, A.' F.OF L.Case No. R-5178.-Decided April 29, 1943Mr. L. C. Waite,of Edina, Mo., for the Company.Mr. Anton White,of Kewanee, Ill., for the Union.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Glove Workers Unionof America, Local Union, No. 118, affiliated with the American Fed-eration of Labor, herein called the Union, alleging that a questionaffectingcommerce had arisen concerning the representation of em-ployees of Wells-Lamont Corporation, Edina, Missouri, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Ryburn L. Hackler, TrialExaminer.'Said hearing was held at St. Louis, Missouri, on April14, 1943.The Company and the Union appeared, participated, andwere afforded full opportunity to be' heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following:,FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYWells-Lamont Corporation is a Minnesota corporation with itsofficesand main plant located in Chicago, Illinois.The Company isengaged in the manufacture of work gloves and, for that purpose,owns and operates seven plants located in Missouri, Ohio, Illinois,and Oregon.The only plant involved herein is the plant located at49 N. L.R. B., No. 36.2884 WELLS-LAMMO'NT CORPORATSON289Edina,,Missouri. -During, the 19,42 operations,of this plant the, Company purchased cotton cloth, leather, thread, and other raw materialsvalued in excess of $50,000, approximately 90 percent of which wasreceived from 'points outside the State of Missouri.- During thesame period the Company manufactured work gloves valued at, morethan $50,000, approximately 75 percent of which was shipped forsale to points outside the State of Missouri.The Company admitsthat it is engaged in commerce within the meaning of the NationalLabor Relations Act., ,II.THE ORGANIZATION INVOLVEDInternational. GloveWorkers Union of America, Local Union,, No.118, affiliatedwith the American Federation' of Labor, is' a, labororganization admitting to membership employees of the Company.III. THEQUESTION CONCERNING REPRESENTATIONOn February 11, 1943, the -Union by letter requested a conferenceto, discuss recognition of the Union as -the exclusive bargaining' agentof the Company's employees in the Edina plant. The Companyrefused to open negotiations, and still refuses unless and until theUnion is certified by the Board.The Regional 'Director's statement introduced into evidence atthe hearing indicates that the Union represents a substantial num-ber of employees, in, the ,appropriate unit.'We find that a question affecting commerce has arisen concern-ing the representation-of employees of the Company within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with .the stipulation of the parties, we find' .that allproduction and maintenance employees of the Company at its i plant,atEdina,Missouri, excluding supervisory and clerical employees,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.21The Regional Director reported that the Union submitted 116 applications for mem-bership ; that 114 bore apparently genuine signatures, of which 104 were the. names ofpersons, on the Company's pay roll of March 12, 1943, which listed 123 persons in theappropriate unit; and that 103 of the cards bore dates between February 10 and March4, 1943.'The parties -agreed that,Dorothy Parrish, a stitching room worker, should be includedin the,unit,because at least.,SO percent of her work is production work, the remainder of herduties being clerical.We find that Parrish should be included.0 290DECISIONSOF NATIONALLABOR RELATIONS BOARD`V.THE DETERMINATION OF' REPRESENTATIVESWe shall direct'that the question concerning representation whichhas arisen-be resolved by an election., by secret 'ballot, among theemployees in" the appropriate unit who were employed, during thepay-roll period immediately preceding the date of .the Direction,ofElection herein, subject to the,,limitations and additions set forthin the Direction.DIRECTION OF ELECTION'By virtue of and 'pursuant'to' the power vested in the NationalLabor Relations, Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Arficle III, Section 9, of National LaborRelations Board Rules and" Regulations-Series 2, as amended, it' isherebyDIRECTED that, as part_ of the investigation 'to ascertain represent-atives for the purposes of collective bargaining with Wells-LamontCorporation, Edina, Missouri,, anelection by secret -ballot shall beconducted as early as possible, but, not later than, thirty (30). daysfrom the !date of this Direction, under the direction and, supervisionof the Regional Director for the Fourteenth Region, acting in thisnatter as agent for the National Labor Relations Board, and, sub-ject to, Article III, Section40, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during, the pay,-roll period immediately precedingthe date of this Direction, including employees who did : not workduring said pay-roll period because they were'ill or on vacation, ortemporarily laid off,, and including employees in the armed forces ofthe United States who present themselves in person at the polls,but excluding those employees who have since quit or -been dis-charged for cause, to determine whether or not they desire to berepresented'by International Glove Workers Union of America, LocalUnion, No. 118; affiliated with the American Federation of Labor,for purposes of collective bargaining.